DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a scanning unit in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-22 and 24-31 are indefinite because it is unclear what comparison is done and what result of the comparison determines detection of a tumor.  The specification fails to disclose what comparison is actually made and how the comparison results in determination of detection of a tumor.  Paragraphs 97 and 98 of the published application appear to provide the nearest support, but said paragraphs fail to indicate what comparisons are actually made and how the comparisons are used to detect a tumor.  Rather, Applicant has merely indicated that the relevant comparison can “be investigated”.  Since the comparison would have to be investigated, it is unclear what comparison and what result is used to detect a tumor.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-22 and 24-31 recite detecting a tumor based on a parameter analysis and comparison of at least two parameters.  The specification however fails to sufficiently describe the algorithm for performing the comparison or parameter analysis.  Rather, the specification amounts to a black box without any indication to a skilled artisan that Applicant had possession of any more than starting inputs and an end result.  Moreover, Applicant admits as much on the record.  Paragraphs 97 and 98 appear to be the nearest support for the presently claimed subject matter, and Applicant at 97 admits that the comparison must be investigated.  Applicant’s admission is strong evidence that Applicant failed to have possession of the claimed subject matter.  It also suggests that Applicant failed to provide written description support for the algorithm claimed by the parameter analysis and comparison of Claims 1, 11-14, 23, and 24.  Consequently, Applicant has failed to provide evidence of possession and written description support for the claimed subject matter.
Response to Arguments
Applicant’s Amendment has overcome the prior art of record because Imai does not fairly disclose the new limitation of a first region in a second image.  Rather, Imai appears to disclose averaging across multiple images across the entire image.
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive. 
Applicant contends there is written description support for the claimed comparisons.  Applicant cites to several paragraphs (see Remarks pages 10-12).
Examiner disagrees as noted previously and incorporates by reference all previous arguments regarding Section 112 (a) and (b).  Examiner finds that the cited portions do not show that Applicant had possession of the invention as claimed because the specification does not define or describe the comparisons in any way.  
Applicant next contends at the paragraph spanning pages 12 and 13 that a skilled artisan would have understood that “correlation, combination, etc.” would increase confidence in the reliability of the first tumor estimate.
In contrast to the previous arguments, Applicant provides not citation for this unsupported opinion.  It appears that the above characterization is merely Applicant’s after the fact description of the disclosed subject matter, which does not provide evidence of possession of the claimed subject matter at the time of filing.
Applicant next argues that there is a difference between “can” and “must” and that the specification is not an admission that Applicant failed to posses an algorithm for the comparisons.
Examiner disagrees with Applicant because either “can” or “must” in the present context shows that Applicant did not disclose or have possession of any comparison when read in context with the specification as a whole.
Further, Applicant cites to paragraphs 69, 89, and 92 to argue that Applicant had a comparison algorithm.
Examiner disagrees because none of the cited paragraphs actually disclose comparisons.  Rather, said paragraphs disclose desired outcomes without evidence that said outcomes can actually be achieved.
Turning to Section 112 (b), Applicant contends the claims are merely broad and not indefinite.
Applicant’s unsupported opinion is not persuasive.  Further, a skilled artisan be left to guess the bounds of the claims even after reading the specification because as noted above the specification entirely fails to describe the comparisons claimed.
Applicant incorporates by reference arguments pertaining to Section 112 (a) for Section 112 (b).
Examiner finds said arguments unpersuasive for the reasons noted herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793